ORDER AND MEMORANDUM
NANGLE, Chief Judge.
Pursuant to the report and recommendation of the Honorable Robert D. Kingsland, *1252United States Magistrate, and the petitioner’s objections thereto,
IT IS HEREBY ORDERED that the instant petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254, be and is denied.
Petitioner was convicted in the Circuit Court of St. Louis County of two counts of abuse of a child. Mo.Rev.Stat. § 568.060 (1978). Petitioner was sentenced to two, concurrent three-year terms and is presently on conditional release status. In his direct appeal from the state court conviction, petitioner challenged the validity of the Missouri Abuse of a Child statute. The Supreme Court of Missouri rejected petitioner’s arguments and affirmed his conviction.1 State v. Helgoth, 691 S.W.2d 281 (Mo.1985) (en banc). Upon review of the record and the report and recommendation of the United States Magistrate, the Court finds no merit to petitioner’s challenges to the Missouri statute. Accordingly, the Court will deny Helgoth’s petition for writ of habeas corpus.

. In his appeal to the Missouri Supreme Court, petitioner was represented by a Public Defender. The Court was provided with copies of petitioner’s brief to the Supreme Court wherein counsel thoroughly argued the vagueness and overbreadth issues. Accordingly, the Court finds petitioner's assertion that the appointment of an attorney was necessary for his petition for habeas corpus to be without merit.